

	

		III

		109th CONGRESS

		1st Session

		S. RES. 270

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Mr. Bayh (for himself,

			 Ms. Stabenow, and

			 Mr. Schumer) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Expressing the sense of the Senate that the

		  International Monetary Fund should investigate whether China is manipulating

		  the rate of exchange between the Chinese yuan and the United States dollar.

		  

	

	

		Whereas the global current account deficit of the United

			 States has already reached almost $800,000,000,000 and is growing

			 rapidly;

		Whereas the global current account surplus of the People’s

			 Republic of China is likely to reach $150,000,000,000 and is also growing very

			 rapidly;

		Whereas China has intervened massively in the exchange

			 markets to artificially block appreciation of China's currency;

		Whereas China has been increasing its competitiveness by

			 riding the dollar down against other currencies, therefore achieving a

			 trade-weighted depreciation of about 10 percent over the past 3 years;

		Whereas it is the responsibility of the International

			 Monetary Fund to take the lead in promoting correction of such huge, costly,

			 and potentially destabilizing imbalances in the world economy;

		Whereas the International Monetary Fund’s Articles of

			 Agreement enjoin member countries to avoid manipulating exchange rates

			 or the international monetary system in order to prevent effective

			 balance-of-payments adjustments or to gain unfair competitive advantage over

			 other member countries;

		Whereas the International Monetary Fund has identified

			 protracted, large-scale interventions in one direction in the exchange

			 markets as indicating a need for International Monetary Fund discussion

			 with the offending country; and

		Whereas the People’s Republic of China has engaged in such

			 manipulation and intervention: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that the President should instruct the United States Executive Director to the

			 International Monetary Fund to bring a general complaint under the

			 International Monetary Fund’s Articles of Agreement against the People’s

			 Republic of China for not complying with Article IV of the Articles of

			 Agreement and manipulating the rate of exchange of its currency against other

			 currencies to gain an unfair trade advantage and to prevent effective balance

			 of payment adjustments.

		

